     Case 3:14-cr-00215-GPC Document 296 Filed 05/07/21 PageID.1517 Page 1 of 9




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          Case No.: 14-cr-215-5-GPC
11                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
12   v.                                                 COMPASSIONATE RELEASE
13   ADRIAN LARA,
                                                        [ECF No. 275]
14                                   Defendant.
15
16         Defendant Adrian Lara has filed a motion seeking a reduction of his sentence to
17   time served with Probation-monitored home confinement under 18 U.S.C. § 3582(c).
18   ECF No. 275. The Government opposes. ECF No. 281 (“Opp.”). For the reasons that
19   follow, Lara’s motion is DENIED.
20          I.   BACKGROUND
21         Lara was convicted by guilty plea of one count of Conspiracy to Distribute a
22   Controlled Substance (Methamphetamine and Heroin) in violation of 21 U.S.C. §§
23   841(a)(1) and 846. ECF No. 78. Lara was sentenced to a term of imprisonment of 120
24   months, followed by 5 years of supervised release. ECF No. 157. Lara is currently
25   serving his sentence at the Federal Correctional Institution, Englewood (“FCI
26   Englewood”) in Colorado. Opp. at 2. Ruiz has served about 84 months of his sentence,
27
28                                                  1
                                                                                    14-cr-215-5-GPC
     Case 3:14-cr-00215-GPC Document 296 Filed 05/07/21 PageID.1518 Page 2 of 9




 1   and has approximately eight months remaining before his projected release date of
 2   January 5, 2022. ECF No. 293 at 3; Opp. at 2.
 3          Lara was diagnosed with Stage IV diffuse large cell lymphoma in 2016. ECF No.
 4   293 at 4. In May 2017, doctors told him his cancer was in remission. Id. He continues
 5   to receive regular hematology appointments to monitor the status of his cancer. Id. He
 6   has a BMI between 28.97 and 30.1 Id.; see also Opp. at 6. He contracted COVID-19 in
 7   late 2020, soon after turning 41. Id.
 8          II.    DISCUSSION
 9          Lara now moves for release under 18 U.S.C. § 3582(c)(1)(A), which provides, in
10   relevant part:
11          The court may not modify a term of imprisonment once it has been imposed except
            that—
12
13          (1) in any case—

14          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant has fully exhausted all administrative
15          rights to appeal a failure of the Bureau of Prisons to bring a motion on the
16          defendant's behalf or the lapse of 30 days from the receipt of such a request by the
            warden of the defendant's facility, whichever is earlier, may reduce the term of
17          imprisonment (and may impose a term of probation or supervised release with or
18          without conditions that does not exceed the unserved portion of the original term of
            imprisonment), after considering the factors set forth in section 3553(a) to the
19          extent that they are applicable, if it finds that—
20          (i) extraordinary and compelling reasons warrant such a reduction; or
21
            (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
22          pursuant to a sentence imposed under section 3559(c), for the offense or offenses
            for which the defendant is currently imprisoned, and a determination has been
23
            made by the Director of the Bureau of Prisons that the defendant is not a danger to
24
25   1
      In medical records from December 2020, Lara was reported to be 67 inches tall and weigh 185 pounds,
26   which yields a BMI of 28.97. ECF No. 293 at 7; Gov. Exh. 7 at 17. Other medical records from the
     past year show Lara’s weight to be 193 pounds, which would place him at a BMI of 30. Id.; Gov. Exh.
27   7 at 2, 13, 16, 30.
28                                                    2
                                                                                           14-cr-215-5-GPC
     Case 3:14-cr-00215-GPC Document 296 Filed 05/07/21 PageID.1519 Page 3 of 9




 1         the safety of any other person or the community, as provided under section
           3142(g);
 2
                                                 ...
 3
           and that such a reduction is consistent with applicable policy statements issued by
 4         the Sentencing Commission.
 5   Accordingly, there are two questions before the Court: first, whether Lara has satisfied
 6   the administrative exhaustion requirement, and second, whether Lara has demonstrated
 7   extraordinary and compelling reasons for a sentence reduction.
 8         The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, “amends
 9   numerous portions of the U.S. Code to promote rehabilitation of prisoners and unwind
10   decades of mass incarceration.” United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D.
11   Iowa 2019) (citing Cong. Research Serv., R45558, The First Step Act of 2018: An
12   Overview 1 (2019)). One of the changes resulting from the Act is that it “allows
13   defendants, for the first time, to petition district courts directly for compassionate
14   release.” Id. As one district court explained:
15         The effect of the amendments is that a district judge has the ability to grant a
           prisoner’s motion for compassionate release even in the face of BOP opposition or
16
           its failure to respond to a prisoner’s request for compassionate release in a timely
17         manner. . . . Congress’s express purpose in implementing these changes was to
           expand the use of compassionate release sentence reductions under §
18
           3582(c)(1)(A). See, e.g., First Step Act, PL 115-391, 132 Stat 5194, 5239 (titling
19         the subsection amending § 3582, “Increasing the Transparency and Use of
           Compassionate Release”); 164 Cong. Rec. S7314- 02, 2018 WL 6350790 (Dec. 5,
20
           2018) (statement by Senator Cardin, cosponsor of the First Step Act, noting that its
21         purpose was to “expand[s] compassionate release” and “expedite[] compassionate
           release applications”).
22
23   United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *5 (M.D. Tenn.
24   Mar. 4, 2020); see also United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL
25   806121, at *4 (D. Utah Feb. 18, 2020) (“[O]ne of the express purposes of the First Step
26   Act was to increase the use and transparency of compassionate release.”).
27   \\\
28                                                 3
                                                                                      14-cr-215-5-GPC
     Case 3:14-cr-00215-GPC Document 296 Filed 05/07/21 PageID.1520 Page 4 of 9




 1                A.     Exhaustion Requirement
 2         Section 3582(c)(1)(A) imposes an exhaustion requirement requiring a defendant to
 3   fully exhaust all administrative rights to appeal before a defendant may move the court
 4   for release. The parties agree that Lara has met the exhaustion requirement because he
 5   filed this motion over 30 days after his requesting compassionate release from FCI
 6   Englewood. Opp. at 9 n.8; ECF No. 293 at 5. Accordingly, the Court can consider the
 7   merits of Lara’s motion.
 8                B.     Extraordinary and Compelling Reasons
 9         Section 3582(c)(1)(A) permits a sentence reduction only upon a showing of
10   “extraordinary and compelling reasons,” and only if “such a reduction is consistent with
11   applicable policy statements issued by the Sentencing Commission.” Section 1B1.13 of
12   the Sentencing Guidelines further explains that a sentence reduction under 18 U.S.C. §
13   3582(c)(1)(A) may be ordered where a court determines, “after considering the factors set
14   forth in 18 U.S.C. § 3553(a),” that:
15         (1) (A) Extraordinary and compelling reasons warrant the reduction; or
16                                                ...
17         (2) The defendant is not a danger to the safety of any other person or to the
18         community, as provided in 18 U.S.C. § 3142(g); and

19         (3) The reduction is consistent with this policy statement.
20   Application Note 1 to this Guidelines provision enumerates certain circumstances
21   constituting “extraordinary and compelling reasons” that justify a sentence reduction,
22   including certain serious medical conditions, advanced age, certain family circumstances,
23   or some “other” reason “[a]s determined by the Director of the Bureau of Prisons.” The
24   Note specifies that “a serious physical or medical condition . . . that substantially
25   diminishes the ability of the defendant to provide self-care within the environment of a
26   correctional facility and from which he or she is not expected to recover” constitutes
27   “extraordinary and compelling reasons” which justify compassionate release. While the
28                                             4
                                                                                      14-cr-215-5-GPC
     Case 3:14-cr-00215-GPC Document 296 Filed 05/07/21 PageID.1521 Page 5 of 9




 1   Court’s decision is guided by this policy statement, a number of district courts have
 2   found that the amended Section 3583(c)(1)(A)(i) grants courts independent discretion to
 3   determine whether a defendant has provided extraordinary and compelling reasons for a
 4   reduction of their sentence. United States v. Decator, 452 F. Supp. 3d 320, 324 (D. Md.
 5   2020), aff’d sub nom. United States v. McCoy, 981 F.3d 271 (4th Cir. 2020); see also
 6   United States v. Redd, 444 F. Supp. 3d 717, 724–25 (E.D. Va. 2020).
 7         Lara argues that he remains vulnerable to serious illness from COVID-19 because
 8   he is overweight and because his previous experience with cancer has weakened his
 9   immune system. ECF No. 293 at 5. The Government contends that Lara’s being
10   overweight and his prior cancer diagnosis and do not constitute an extraordinary and
11   compelling circumstances. Opp. at 17.
12         Several studies have indicated that patients with active cancer die from COVID-19
13   at “significantly higher rates” than those in the general population. See, e.g., New Study
14   Confirms Patients with Cancer or in Remission Have Higher Death Risk from COVID-
15   19, KHN (May 29, 2020), https://khn.org/morning-breakout/new-study-confirms-
16   patients-with-cancer-or-in-remission-have-higher-death-risk-from-covid-19/. Some
17   studies have also shown that patients with previous cancer diagnoses who were not
18   actively undergoing treatment also faced a higher risk of suffering from severe illness or
19   death as a result of contracting COVID-19. Patients in Cancer Remission at High Risk
20   for Severe COVID-19 Illness, Penn Medicine (Jan. 21, 2021),
21   https://www.pennmedicine.org/news/news-releases/2021/january/patients-in-cancer-
22   remission-at-high-risk-for-severe-covid19-illness; see also Sara Bondell, How Does
23   COVID-19 Affect Cancer Survivors?, Moffit Cancer Center (Jan 4, 2021),
24   https://moffitt.org/endeavor/archive/how-does-covid-19-affect-cancer-survivors/
25   (discussing the results of a UK study that “found substantially raised risks of COVID-19
26   mortality amongst individuals with prior hematological cancer persisting for at least five
27   years and smaller raised risks for those with a history of solid tumors up to five years
28                                                 5
                                                                                    14-cr-215-5-GPC
     Case 3:14-cr-00215-GPC Document 296 Filed 05/07/21 PageID.1522 Page 6 of 9




 1   from diagnosis.”). But see Sylvain Lamure et al., Determinants of Outcome in Covid-19
 2   Hospitalized Patients with Lymphoma: A Retrospective Multicentric Cohort Study,
 3   ECLINICAL MEDICINE (Oct. 13, 2020), https://www.thelancet.com/action/showPdf?
 4   pii=S2589-5370%2820%2930293-5 (finding that lymphoma patients younger than 70
 5   who were hospitalized due to COVID “had outcomes . . . comparable to those of the non-
 6   cancer population”).
 7         However, some studies suggest that the connection between in-remission cancer
 8   and severe COVID-19 symptoms may be largely correlative rather than causative. The
 9   Centers for Disease Control and Prevention (“CDC”) states having a history of cancer
10   may increase one’s risk of suffering from severe illness from COVID-19. CDC, People
11   with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-
12   extra-precautions/people-with-medical-conditions.html. Other research indicates that the
13   risk of suffering from severe illness from COVID-19 faced by people who previously had
14   cancer may be associated with having other conditions that are risk factors for COVID-
15   19. Cancer survivors who present with comorbidities associated with poor COVID-19
16   prognoses could be at increased risk of complications from the virus. See Helena
17   Carreira et al, Prevalence of COVID-19-related Risk Factors and Risk of Severe
18   Influenza Outcomes in Cancer Survivors: A Matched Cohort Study Using Linked English
19   Electronic Health Records Data, ECLINILCALMEDICINE (Nov. 5, 2020),
20   https://www.thelancet.com/action/showPdf?pii=S2589-5370%2820%2930400-4.
21   Compared with the general population, cancer survivors tend to suffer from more of these
22   comorbidities. See id. at 4 (“At 5-years after diagnosis, cancer survivors overall had
23   slightly higher prevalence of all [COVID-19] risk factors except heart disease and
24   neurological conditions . . . .”). Overall, based on the currently available research, the
25   relationship between a past cancer diagnosis and severe COVID-19 outcomes is
26   uncertain.
27
28                                                 6
                                                                                     14-cr-215-5-GPC
     Case 3:14-cr-00215-GPC Document 296 Filed 05/07/21 PageID.1523 Page 7 of 9




 1         Several courts to have considered the issue have determined that having a history
 2   of cancer, by itself, does not constitute an extraordinary and compelling reason for
 3   compassionate release. E.g., United States v. Gadsen, No. 2:09-305, 2021 WL 195267, at
 4   *6 (W.D. Pa. Jan. 20, 2021) (finding that history of Hodgkin’s lymphoma was not a
 5   condition that present grounds for compassionate release); United States v. Wilson, No.
 6   CR 14-209-1, 2020 WL 7872628, at *4 (E.D. Pa. Dec. 31, 2020) (finding that in-
 7   remission cancer with no continuing issues did not present extraordinary and compelling
 8   reasons for compassionate release); United States v. Loomis, No. 18-30020, 2020 WL
 9   3868387, at *2 (C.D. Ill. July 9, 2020) (denying motion for compassionate release filed
10   by defendant with cancer in remission). Courts that have recognized a past cancer
11   diagnosis as an extraordinary and compelling reason have tended to do so when the
12   defendant presented other risk factors for COVID-19. E.g., United States v. Campbell,
13   No. 2:17-CR-0166, 2020 WL 6709899, at *2 (S.D. Ohio Nov. 16, 2020) (noting that
14   defendant had diabetes, was overweight, and had previously been diagnosed with
15   Hodgkin’s lymphoma, and finding extraordinary compelling reasons for release); United
16   States v. Scarpa, No. 94-cr-1119-1 (ERK), 2020 WL 6591455, at *1–3 (E.D.N.Y. Nov.
17   11, 2020) (taking into account defendant’s in-remission cancer and complications, in
18   addition to a “slew of other ailments,” in granting compassionate release); United States
19   v. Yellin, No. 3:15-CR-3181-BTM-1, 2020 WL 3488738, at *2, 4 (S.D. Cal. June 26,
20   2020) (granting compassionate release to 76-year-old with hypertension, diabetes, heart
21   disease, low-grade progression of lymphoma, and in-remission prostate cancer due to age
22   and combination of underlying conditions).
23         As an otherwise healthy 41-year-old who was diagnosed with cancer several years
24   ago, Lara does not present with particular comorbidities related to his cancer that make
25   him especially susceptible to suffering severe effects of COVID-19. Lara’s cancer has
26   remained in remission since 2016, and the BOP has facilitated regular check-ins to
27   monitor the status of his cancer. Opp. at 17. The notes from Lara’s most recent
28                                                7
                                                                                   14-cr-215-5-GPC
     Case 3:14-cr-00215-GPC Document 296 Filed 05/07/21 PageID.1524 Page 8 of 9




 1   hematology appointment do not demonstrate that he has complications that would put
 2   him at risk of suffering severe symptoms from COVID-19.2 Id. at 18; Gov’t Exh. 7. The
 3   only comorbidity Lara presents with that is relevant to his susceptibility to COVID-19 is
 4   his weight. However, this Court and many others have held that being overweight or
 5   slightly obese alone does not constitute an extraordinary and compelling reason justifying
 6   compassionate release. See United States v. Weller, No. 12-cr-5154-W, ECF No. 113 at 3
 7   (S.D. Cal. Nov. 20, 2020) (“A BMI of 30.7, with no other serious resulting conditions,
 8   fails to persuade the Court that it qualifies as ‘extraordinary and compelling.’”); United
 9   States v. Santillan-Lares, No. 3:18-cr-4935-BTM, ECF No. 57 (S.D. Cal. Sept. 23, 3030)
10   (denying compassionate release to an inmate whose medical records confirmed that her
11   only underlying health condition was obesity). Even if his weight were taken alongside
12   the possible impact of his previous cancer diagnosis, Lara’s conditions do not present an
13   extraordinary and compelling reason for release.
14          Lara also contends that his previous experience with COVID-19 and the past year
15   of incarceration, which was particularly harsh, are extraordinary and compelling reasons
16   for release. As noted, Lara tested positive for COVID-19 late last year. ECF No. 293 at
17   9–10; Opp. at 22. He states that since he recovered, he continues to experience pain
18   underneath his ribcage about six to seven times per day. ECF No. 293-1 ¶¶ 5–7.
19   Additionally, Lara points out that FCI Englewood experienced a widespread outbreak of
20   COVID-19 that led to more than half of the inmates contracting the virus. ECF No. 293
21   at 10. While the Court does not condone any mishandling of the outbreak by FCI
22   Englewood and Lara’s continued illness is concerning, Lara has not demonstrated that the
23
24
25
26   2
      Lara notes that he continues to have intermittent levels of reduced white blood cells, ECF No. 295 at 3,
     but the Court cannot determine from this fact alone that he is immunocompromised such that he is
27   particularly vulnerable to COVID-19.
28                                                       8
                                                                                               14-cr-215-5-GPC
     Case 3:14-cr-00215-GPC Document 296 Filed 05/07/21 PageID.1525 Page 9 of 9




 1   conditions he faces are sufficiently serious to rise to the level extraordinary and
 2   compelling reasons for release.
 3         Because Lara has not demonstrated extraordinary and compelling reasons for
 4   release, it is unnecessary for the Court to reach the parties’ arguments about the
 5   sentencing factors or public safety under 18 U.S.C. § 3553.
 6         III.   CONCLUSION
 7         For the reasons set forth above, Lara’s Motion for Compassionate Release is
 8   DENIED.
 9         IT IS SO ORDERED.
10   Dated: May 6, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 9
                                                                                     14-cr-215-5-GPC
